186 F.2d 921
AMERICAN FIRE & CASUALTY CO.v.ROBERTS.
No. 11158.
United States Court of Appeals Sixth Circuit.
January 9, 1951.

Cate & Cate, Nashville, Tenn., John M. Cate, Nashville, Tenn., for appellant.
Stout & Porter and W. M. Daniel, Jr., all of Clarksville, Tenn., W. M. Daniel, Jr. and Horace B. Stout, Clarksville, Tenn., for appellee.
Before SIMONS, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was considered by the Court upon the record, briefs, and oral argument of counsel for respective parties;


2
And it appearing that the findings of the District Judge that the appellant was guilty of negligence in failing to properly investigate the case and to learn of the extent of Waller's injuries and was guilty of bad faith in refusing to settle the appellee's liability for a reasonable sum at the time it had the opportunity to do so are supported by the evidence and are not clearly erroneous;


3
And that the conclusions of law based on such findings, D.C., 89 F.Supp. 827, are not erroneous; Aycock Hosiery Mills v. Maryland Casualty Co., 157 Tenn. 559, 11 S.W. 2d 889; Noshey v. American Automobile Ins. Co., 6 Cir., 68 F.2d 808.


4
It is ordered that the judgment of the District Court be affirmed.